                                               Case 2:20-cv-00657-APG-VCF Document 11 Filed 05/14/20 Page 1 of 2



                                      1 Meng Zhong
                                        Nevada Bar No. 12145
                                      2 Dale Kotchka-Alanes
                                        Nevada Bar No. 13168
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169-5996
                                        Tel: 702.949.8200
                                      5 E-mail: mzhong@LRRC.com
                                        E-mail: mkotchkaalanes@LRRC.com
                                      6
                                        Attorneys for Plaintiff
                                      7 JoshCo Tech, LLC

                                      8                              UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF NEVADA
                                      9
                                          JOSHCO TECH, LLC, a Nevada limited                Case No.: 2:20-cv-00657-APG-VCF
                                     10   liability company,

                                     11            Plaintiff,
                                                                                          STIPULATION AND [PROPOSED]
3993 Howard Hughes Pkwy, Suite 600




                                     12   v.                                              ORDER FOR EXTENSION OF TIME
                                                                                          TO RESPOND TO MOTION TO
                                     13   VA Rating Help, Inc., a California corporation; DISMISS [ECF NO. 8]
                                          and Robert Jeffrey Johnston, an individual,
Las Vegas, NV 89169-5996




                                     14                                                   (FIRST REQUEST)
                                                Defendants.
                                     15

                                     16         Plaintiff JoshCo Tech, LLC and Defendants VA Rating Help, Inc. and Robert Jeffrey
                                     17 Johnston (collectively, “Defendants”) hereby stipulate to extend the time for Plaintiff to respond

                                     18 to the Motion to Dismiss (ECF No. 8) to May 26, 2020. Counsel for Plaintiff requested the one

                                     19 week extension to further confer with the client about the Motion and counsel for Defendants
                                     20 consented. There is good cause for the extension.

                                     21          IT IS SO AGREED AND STIPULATED:
                                     22 DATED this 14th day of May, 2020.                     DATED this 14th day of May, 2020.
                                     23 LEWIS ROCA ROTHGERBER CHRISTIE LLP                    BORGHESE LEGAL, LTD.
                                     24 By: /s/ Meng Zhong                                    By:     /s/ Mark Borghese
                                        Meng Zhong                                            Mark Borghese
                                     25 Dale Kotchka-Alanes                                   10161 Park Run Drive, Suite 150
                                        3993 Howard Hughes Parkway, Suite 600                 Las Vegas, NV 89145
                                     26 Las Vegas, NV 89169-5996                              E-mail: mark@borgheselegal.com
                                        E-mail: mzhong@lrrc.com
                                     27 E-mail: mkotchkaalanes@lrrc.com                       Attorney for Defendants VA Rating Help, Inc.
                                                                                              and Robert Jeffrey Johnston
                                     28 Attorneys for Plaintiff JoshCo Tech, LLC

                                                                                        1
                                          111232918.1
                                               Case 2:20-cv-00657-APG-VCF Document 11 Filed 05/14/20 Page 2 of 2



                                      1                                               ORDER

                                      2         IT IS HEREBY ORDERED, ADJUDGED AND DECREED to extend the deadline in

                                      3 which Plaintiff has to file a response to Defendants’ Motion to Dismiss for lack of Personal

                                      4 Jurisdiction, or, in the Alternative, For Failure to State a Claim until May 26, 2020.

                                      5                                               IT IS SO ORDERED:

                                      6                                              __________________________________
                                      7                                              UNITED STATES
                                                                                     UNITED  STATES MAGISTRATE    JUDGE
                                                                                                      DISTRICT JUDGE
                                                                                     Dated: May 14, 2020.
                                      8                                              DATED: ___________________________

                                      9
                                     10

                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         2
                                          111232918.1
